LOURIE, Circuit Judge.

ORDER

Bayer BioScience N.V. moves without opposition to vacate the United States District Court for the Eastern District of Missouri’s decision in Monsanto Co. v. Bayer BioScience, N.V., No. 4:00-CV-01915 (Nov. 14, 2003), and remand the case for further proceedings consistent with this court’s decision in Monsanto Co. v. Bayer Bioscience N.V., 363 F.3d 1235 (Fed.Cir.2004).
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion to vacate and remand the case is granted.
(2) All remaining motions are moot.
(3) Each side shall bear its own costs.